Citation Nr: 1443865	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant and B.A.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Philippine Scouts from June 1946 to March 1949.  He died in July 2001.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death.

In February 2013, the appellant testified during a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.  In conjunction with that hearing, the appellant submitted a waiver of RO consideration of additional  evidence received since the claim was last adjudicated in September 2011.

The Board observes that the RO treated the appellant's current claim as one to reopen a previously denied claim for Dependency and Indemnity Compensation (DIC).  However, the Board finds that while a DIC claim was previously denied in February 2007, the denial was essentially based on the appellant's failure to establish her status as a surviving spouse when the appellant failed to respond to the RO's request for information to establish her marriage to the Veteran.  Thus, her claim was generally denied.  However, there was no substantive denial on the issue of service connection for cause of death, nor was there any discussion of the merits of that claim.  As that is the sole issue on appeal, the Board finds that new and material evidence is not necessary to reopen that claim, and will consider the claim on the merits.   

As a final preliminary matter, the Board notes that in December 2013 correspondence, the appellant expressed a desire to be represented by The American Legion.  In February 2014, in response to her correspondence, the Board sent the appellant with a blank VA Form 21-22 to execute in favor of her desired representative.  To date, she has not returned a completed VA Form 21-22 in favor of any service organization.  Thus, the Board will assume that she does not desire representation.


FINDINGS OF FACT

1.  According to the Veteran's death certificate, the immediate cause of his death on July [redacted], 2001, was cardiorespiratory arrest, with an antecedent cause of sepsis, an underlying cause as aspiration pneumonia, and a contributing cause of pancreatic cancer status post percutaneous transhepatic biliary drainage.  
 
2.  At the time of the Veteran's death, service connection was not in effect for any disability.
 
3.  There is no competent evidence of a causal connection between the Veteran's cardiorespiratory arrest, sepsis, aspiration pneumonia, or pancreatic cancer, and military service, and no competent and credible evidence of any chronic cardiac, lung, or cancer disability within the year following discharge from service.
 
4.  The preponderance of the evidence shows that the Veteran's death was not due to or the result of service or to a disability of service origin.


CONCLUSION OF LAW

A service-connected disability did not contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

 VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits claimed, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied here by way of letters sent to the appellant in October 2009 and July 2010 that informed her of her duty and the VA's duty for obtaining evidence.  In addition, the October 2009 letter met the notification requirements set out for claims for DIC benefits in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

VA has a duty to assist the appellant in the development of her claim. This duty includes assisting the appellant in the procurement of any pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).   Here, all reasonably identified and available records have been obtained.  In October 2010, the RO attempted to obtain records from a private physician identified by the appellant as having treated the Veteran in 1949.  In January 2011, the physician's son certified that the physician died in 2004, and there is no indication that records from the deceased physician may be available elsewhere.  In December 2010, it was determined that the Veteran's service treatment records are fire-related and unavailable.  The same month, the appellant was provided notice of their unavailability and requested to submit any records in her possession.  The appellant has not submitted any service treatment records, but has submitted an affidavit from the Veteran stating that his records were destroyed in a house fire.  The Board finds that, based on the foregoing, further efforts to obtain any records would be futile. 

A VA medical opinion has not been obtained; however, the Board finds that such is not necessary.  Specifically, as will be discussed below, there is no competent and credible evidence that any disability contributing to his death was related to service.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA opinion is not necessary to decide the instant claim.

Additionally, at a February 2013 Travel Board hearing, the undersigned Veterans Law Judge identified the issue and took testimony on relevant evidence addressing the elements necessary to substantiate the appellant's claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Board finds that the testimony of the appellant and witness B.A., in combination with the affidavits submitted in support of in-service incurrence, demonstrates the appellant's actual knowledge of what the evidence needs to show to substantiate her claim.

Further, the appellant has not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any error or deficiency in proving her notice or assistance with her claim is unduly prejudicial, meaning outcome determinative of her claim. See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls on the party attacking the agency's determination).  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

When any Veteran dies from a service-connected disability, the Veteran's 
surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a service-connected disability, i.e., a disability of service origin, to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

At the outset, the Board acknowledges that it is aware of the heightened duty to explain its findings and consider the benefit of the doubt doctrine when service records are not available.  Following a careful review of the record, however, the Board finds that service connection is not warranted for the cause of the Veteran's death.  According to the death certificate, the immediate cause of his July 2001 death was cardiorespiratory arrest.  Sepsis, aspiration pneumonia, and pancreatic cancer were respectively listed as conditions underlying or contributing to death.

The appellant contends that the Veteran's death was related to service.  During her February 2013 hearing, the appellant asserted that the Veteran died from a lung condition that was incurred in service.  Her friend, B.A., testified that her (B.A.'s) father was a friend of and served with the Veteran, and was aware that "the Veteran did get sick during service."  The appellant has also submitted a September 2009 affidavit from two individuals attesting to their knowledge of an incident on October 17, 1949, during which the Veteran became ill at a gathering of a private physician who diagnosed the Veteran at that time with "pneumonia, heart pain, and PTB."

As noted above, the Veteran's service treatment records are unavailable.  The record contains no evidence that the Veteran filed a claim for any disability during his lifetime.

The available medical evidence of record includes the July 2001 death certificate and an August 2001 medical certificate, showing that the Veteran was suffering from cardiorespiratory arrest, sepsis, aspiration pneumonia, and pancreatic cancer at the time of his death, as discussed above.  Additionally, of record are lab findings and an x-ray report from the Veteran's hospitalization dated just prior to his death in July 2001.  The July 2001 hospital records show that proximate to his death, the Veteran's lung fields were clear, his heart was not enlarged, his aorta was calcified, the right costophrenic sulcus was blunted, and there was minimal pleural effusion and/or thickening.  Significantly, there is nothing in the foregoing medical evidence to suggest that any of the July 2001 findings or conditions were in any way related to the Veteran's period of service over 50 years prior.

The only positive evidence of record includes the hearing testimony of the appellant and B.A., and the September 2009 affidavit from R.C. and D.G., referenced above.  
As to the appellant's February 2013 testimony regarding her knowledge of the Veteran's condition following separation from service, the Board finds that it lacks credibility.  In this regard, the appellant testified that the Veteran manifested a lung disorder "before he came back from discharge."  She testified that there "was an event...where he fainted and loss [sic] consciousness," and "then we [] sought treatment from Dr. Apolonio de Jesus..."  Based on a September 2009 affidavit of R.C. and D.G., the incident described by the appellant occurred at a gathering for veterans at the home of Dr. Apolonio de Jesus on October 17, 1949, during which the Veteran suddenly collapsed.  The affidavit states that, at that time, the physician diagnosed pneumonia, heart pain, and pulmonary tuberculosis.  Interestingly, however, the Board observes that the appellant's birthdate is in 1939.  Thus, the appellant would have been only 10 years old at the time the Veteran was separated from service and at the time of the October 1949 incident described.  The Board finds it highly unlikely that the appellant, at age 10, would have been in a relationship with, sought medical treatment with, or be otherwise knowledgeable as to the medical condition of the Veteran, who was then approximately 29 years of age.  Nor would she, at 10 years old, be competent or credible in reporting that the Veteran had developed a lung disorder.

Additionally, to the extent that the September 2009 affidavit from R.C. and D.G. is offered to support a nexus between the Veteran's death and his service, the Board affords it no probative value.  The Board acknowledges that R.C. and D.G. are certainly competent to testify as to their experiences, such as being at a gathering with the Veteran on October 17, 1949, at which time the Veteran suddenly collapsed and became dizzy and weak.  However, they are not competent as laypersons to attribute the observed symptoms to a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Moreover, while they are competent to relate diagnoses offered by Dr. Apolonio de Jesus at the time, the Board finds the reported diagnoses at that time to lack credibility.  In this regard, the affidavit indicates that when the Veteran became ill at the home of the physician, the physician "immediately check[ed] him...and diagnosed him as suffering Pneumonia, Heart Pain and found him also suffering P.T.B."  While they further state that the Veteran was subsequently brought to a clinic, they do not otherwise indicate that any diagnostic testing, such as an x-ray, was performed by the physician at his home to diagnose any tuberculosis, pneumonia, or heart problems.  

In any event, the September 2009 statement does not provide competent evidence that the Veteran's symptoms or illness in October 1949 may be associated with the cardiorespiratory arrest, sepsis, aspiration pneumonia, or pancreatic cancer causing or contributing to his death in July 2001, over 50 years later.  Instead, its only probative value is to establish that the Veteran became ill in October 1949.  Similarly, B.A.'s February 2013 testimony that her father was aware that the Veteran "did get sick during service," is not competent evidence of an association between the Veteran's death and his service 50 years prior.

Additionally, the appellant does not contend and the evidence does not show that the Veteran's cancer manifested within a year following his discharge from service.  Thus, the Veteran's pancreatic cancer cannot be presumed to have been incurred in service under 38 C.F.R. § 3.309.  While she has asserted that pneumonia manifested within a year following separation from service, pneumonia is not a chronic disease for which service connection may be presumed.  Id.  Additionally, even if the Board were to concede that the Veteran was suffering from pneumonia in 1949, there is still no competent evidence to suggest that the pneumonia was related to service or that the aspiration pneumonia contributing to death in July 2001 was in any way related to the pneumonia that manifested 50 years prior.  

In sum, there is no competent and credible evidence that the Veteran's cardiorespiratory arrest, sepsis, aspiration pneumonia, and pancreatic cancer, causing death in July 2001 death, are related to service.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


